Title: To Benjamin Franklin from David Barclay, 18 December 1774
From: Barclay, David Junior
To: Franklin, Benjamin


Respected Friend.
Norwich 18th: 12 mo decr. / 74
Being inform’d by my Nephew, that agreable to the Advice given to the Holder of the Pamphlet, received from the other Side of the Atlantic, it is reprinting, and will probably be published Tomorrow; I am of the Opinion that it will be adviseable to let a little time elapse before any other Steps are persued, more especially when its consider’d, that at the approaching Season, many People go out of Town and will not return until the commencement of the New Year. I likewise consider, that our Superiors will have some little time for Reflection, and perhaps may contemplate on the propriety of the Hints in their possession: By a few lines I have received from Ld. H- he intimates his hearty Wish that they may be productive of what may be practicable and advantageous for the Mother Country and the Colonies.
The Business on which I came here, its probable, will prevent me from being in Hertfordshire until Wednesday or perhaps Thursday next, where I should be pleased to receive a Line from thee (directed to Youngs Bury near Ware) mentioning whether thy Opinion coincides with mine, which, will govern me in coming from thence to Town. I am Thy respectful Friend
David Barclay
 
Addressed: Dr. Benjamin Franklin / Craven Street / Strand.
